       Case 3:20-cv-00044-DHB-BKE Document 5 Filed 07/07/20 Page 1 of 1


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                      DUBLIN DIVISION


TABITHA MICHELLE HARDEN,                         )
                                                 )
                Plaintiff,                       )
                                                 )
         V.                                      )           CV 320-044
                                                 )
ANDREW M. SAUL, Commissioner of                  )
Social Security Administration,                  )
                                                 )
                Defendant.                       )


                                           ORDER




         PlaintilT filed the above-captioned case pursuant to 42 U.S.C. § 405(g) in the Dublin

Division of the Southern District of Georgia. (Doc. no. 1.) Plaintiff is a resident of Toombs

County, Georgia, which is located in the Statesboro Division of the Southern District of

Georgia. (Id. at 1.) Thus, it appears this case properly belongs in the Statesboro Division of

the Southern District of Georgia. See 42 U.S.C. § 405(g)(“Such action shall be brought in

the district court of the United States for the judicial district in which the plaintiff resides . .

•’’)

         Accordingly, the case is hereby TRANSFERRED to the Statesboro Division and is

assigned Civil Action Number     CV620- 063All future filings in this case
should be made with the Clerk, U.S. District Court, P.O. Box 8286, Savannah, Georgia
31412.


        SO ORDERED this 7th day of July, 2020, at Augusta, Georgia.




                                                          BRIAN K. EHPS
                                                          UNITED STATES MAGISTRATE JUDGE
                                                          SOUTHERN DISTRICT OF GEORGIA
